Office of Chief Counsel
Internal Revenue Service

Memorandum
Release Number: 20101502F
Release Date: 4/16/10
CC:LM:F:BOS:
POSTU-144536-09
UILC:

833.02-00

date:

February 04, 2010

to:

from:

subject:

Technical Advisor, Health & Blue Cross Blue Shield (BC/BS) Insurance
(Internal Revenue Service, LMSB, Rothschild, WI)
Attn: Gerald Bell
Associate Area Counsel, Boston, MA
(Large & Mid-Size Business)

I.R.C. § 833(b) Special Deduction

This Chief Counsel Advice responds to your request for assistance. This advice may
not be used or cited as precedent.
LEGEND
Taxpayer
Taxpayer State
Program X
Program Y
Program Z
Program Card
Year 1
Year 2
Year 3
Year 4
Year 5
Year 6

=
=
=
=
=
=
=
=
=
=
=
=

--------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

POSTU-144536-09

2

ISSUE
In determining "claims incurred" and "liabilities incurred . . . under cost-plus
contracts" for purposes of the special deduction described in I.R.C. § 833(b), may
a BCBS organization include only claims and liabilities that it processes as a
"Home" plan with respect to its own subscribers, or may it also include claims
and liabilities that it processes as a "Host" plan with respect to subscribers of
other BCBS plans, which reimburse the Host plan for the expenditures made
"plus" a processing fee.
CONCLUSION
The special deduction applies only to claims and liabilities with respect to
subscribers of the plan claiming the deduction and does not include claims and
liabilities with respect to subscribers of other plans. In computing the special
deduction described in section 833(b), a "Host" plan may include only claims and
liabilities of its own subscribers and not claims and liabilities of subscribers of
other BCBS plans for which it is reimbursed by the "Home" plans of those
subscribers.
NOTE: The claims for refund in this case include three arrangements, described as
"Program Y," "Program Z" and "Program X.". The Taxpayer's Protest acknowledges
that claim payments under the Program X arrangements are the most significant, and
the arguments in the Protest are generally addressed to those arrangements. There
are numerous factual issues regarding all three arrangements which are not within the
purpose of Chief Counsel Advice, and no concession is being made by the omission of
those issues from this memorandum.

FACTS
The Taxpayer is "an existing Blue Cross or Blue Shield organization" within the
meaning of I.R.C. §833(c)(2), and therefore eligible to claim the special deduction
provided by section 833(a)(2).
The Taxpayer filed claims for refund for the taxable years Year 1 and Year 2,
stating that it had identified three arrangements that should have been included in the
special deduction but were not. The claims describe these arrangements as "Program
Y," "Program Z," and "Program X." The greatest portion of the claimed deductions is
attributable to "Program X" transactions, where the Taxpayer processes claims as a
"Host" plan with respect to subscribers of other BCBS plans.
While the claims were being examined, the Taxpayer filed requests for
affirmative adjustments on similar grounds for the taxable years Year 3, Year 4, and
Year 5. The claims have been disallowed.

POSTU-144536-09

3

The Taxpayer filed a Protest which alleged as follows:
Taxpayer's Annual Statement Reporting -- As part of the Year 6 audit of
Taxpayer's statutory financial statements, Taxpayer's auditors required Taxpayer
to classify its Program Y (described below) and Program X programs as
ASC/Cost-Plus and to disclose the claims paid in Footnote 15 of its Audited
Statutory Financial Statements. . . . The auditors required this correction
because the Program X obligations meet the basic definition of an ASC/Cost-plus
plan in SAP 47, in that they require Taxpayer to pay medical claims out of its own
bank account before it is reimbursed. To repeat, under a Cost-plus contract, the
administrator pays a medical claim (the cost) out of its own bank account, and
then receives reimbursement of the cost, plus a fee for the recovery of its
expenses and for profit.
Taxpayer's Refund Claims -- The required correction to its Annual Statement
reporting for Year 6 prompted Taxpayer to identity three programs that should
have been included in the special deduction formula and file refund claims in
open years reporting its entitlement to a special deduction. These were the
Program X and the Program Y and the Program Z arrangements discussed
below. The Program X claim payments are by far the most significant. [Protest,
pages 10-11, boldface and italics in original.]
The Blue Cross and Blue Shield Association (BCBSA). The Blue Cross and Blue
Shield names and symbols are controlled by the Blue Cross and Blue Shield
Association (BCBSA). At the time section 833 was enacted, the BCBSA licensing
agreements limited use of the names and symbols to each plan’s service territory and
granted exclusive use within that territory.
At the time section 833 was enacted, the membership standards of the BCBSA
included a requirement that the plan must be organized as a not-for-profit entity. In
addition, "the plan must participate effectively and efficiently in each national program
adopted by the member plans." Central Benefits Mutual Insurance Co. v. Blue Cross
and Blue Shield Association, 711 F. Supp. 1423, 1426 (S.D. Ohio 1989). See also,
General Accounting Office, Blue Cross and Blue Shield: Experiences of Weak Plans
Underscore the Role of Effective State Oversight, GAO/HEHS-94-71 (April 1994), page
29: "A plan must participate in national programs that provide portability of membership
between Blues plans and ease claims processing for customers that receive benefits
outside of its service area." (Emphasis added.)
BCBSA National Programs. The operations of each BCBS organization are
restricted to its license territory, yet its subscribers may require services while outside
that territory. In addition, employers with a headquarters in the territory of one BCBS
plan may have employees in multiples territories of other BCBS plans.

POSTU-144536-09

4

To facilitate coverage in multiple territories, the BCBSA coordinates "National
Programs." The BCBS plan issuing a policy or contract is described as the "Home"
plan, operating within its "home" territory. If a subscriber requires services outside that
territory, the BCBS plan operating in that territory is described as the "Host" plan.
In general, if a BCBS organization is acting as a "Host" plan, it collects the initial
claims data and forwards it to the Home plan for a determination whether the claim is
covered by the policy issued by the Home plan. The Host plan does not make any
determination regarding the scope of coverage or the subscriber's eligibility for
coverage.
The Home plan evaluates the data submitted by the Host plan, determines
whether or how much of the claim is allowable, and advises the Host plan of its
determination. The Host plan then makes payment to the service provider and submits
a claim to the Home plan for reimbursement.
All of the financial transactions between the Host plan and the Home plan are
carried out through a BCBSA entity which nets and automatically settles inter-licensee
financial obligations arising from claims handled through these inter-plan programs.
These net settlements are made on a daily basis by direct access to each plan's bank
accounts.
Thus, in one sense two BCBS plans do make "payments" with respect to an outof-territory claim. Initially the Host plan "pays" the claim submitted by the service
provider, but eventually the Home plan "pays" the claim by reimbursing the Host plan.
Ultimately, however, only one BCBS plan -- the Home plan -- is responsible for the
payment of the claim, and ultimately the claim is only paid once -- by the Home plan.

LAW AND ANALYSIS
Section 833 represents a stage in the evolution of Blue Cross and Blue Shield
(BCBS) organizations, which began during the Depression as community-based nonprofit organizations providing funding for health care and now rank among the largest
health insurance companies on the New York stock exchange.
Background on the special deduction. On December 7, 1985, the House
Committee on Ways and Means released a report on a bill entitled “Tax Reform Act of
1985,” H.R. 3838, 99th Cong. (1985). The Report expressed concern "that exempt
charitable and social welfare organizations that engage in insurance activities are
engaged in an activity whose nature and scope is so inherently commercial that taxexempt status is inappropriate. The committee believes that the tax-exempt status of
organizations engaged in insurance activities provides an unfair competitive advantage
to these organizations." H.R. Rep. No. 99-426 at 664 (1985). See also, Staff of the

POSTU-144536-09

5

Joint Committee on Taxation, General Explanation of the Tax Reform Act of 1986 at
584 (1987).
On October 25, 1985, before the House bill was passed, the Chairman of the
Subcommittee on Health of the Committee on Ways and Means requested that the
General Accounting Office examine the potential impact on the availability of health
insurance that would result from taxing BCBS plans. On July 11, 1986, after the House
bill had been passed but before the final statute was enacted, the General Accounting
Office transmitted a report to the Chairman entitled Health Insurance: Comparing Blue
Cross and Blue Shield Plans With Commercial Insurers, GAO/HRD-86-10 (July 1986).
In preparing the report, GAO obtained information from the BCBSA and a draft of the
report was furnished to the Association for comment. The BCBSA objected to the
proposed legislation and contended that the plans' current exemption was warranted for
several reasons. The first reason was "The plans are nonprofit community service
organizations that finance health care for individuals and small groups who could not
obtain health insurance elsewhere." 1986 GAO Report, page 9.
The Tax Reform Act of 1986, Pub. L. 99-514 (October 22, 1986), represents a
compromise between Congressional concerns that the tax-exempt status of BCBS
organizations provided an unfair competitive advantage, and the relative disadvantages
inherent in the operating structure of the BCBS system, where the BCBS license
required that each member plan be organized on a non-profit basis and restricted the
operations of each member plan to a specific territory.
The 1986 Act added I.R.C. § 501(m), which effectively ended tax exempt
treatment for BCBS organizations by allowing tax exemption to an organization "only if
no substantial part of its activities consists of providing commercial-type insurance." At
the same time, the 1986 Act added section 833, which provides generally that BCBS
organizations are taxable in the same manner as stock insurance companies.
However, section 833 itself includes modifications of this treatment, while the Act
includes special transitional rules.
Among the modifications from full taxation included in section 833 is the "special
deduction" allowed by section 833(a)(2) and defined in section 833(b)(1). As originally
enacted, section 833(b)(1) provided as follows:
(1)

In general. -- Except as provided in paragraph (2), the deduction
determined under this subsection for any taxable year is the excess (if
any) of -(A)

25 percent of the sum of -(i)

the claims incurred during the taxable year, and

(ii)

the expenses incurred during the taxable year in connection

POSTU-144536-09

6
with the administration, adjustment, or settlement of claims,
over

(B)
(2)

the adjusted surplus as of the beginning of the taxable year.

Limitation. -- The deduction determined under paragraph (1) for any
taxable year shall not exceed taxable income for such taxable year
(determined without regard to such deduction).

In 1997 section 833(b)(1)(A) was amended by adding to subparagraph (i) the phrase
"and liabilities incurred during the taxable year under cost-plus contracts" and by adding
to subparagraph (ii) the phrase "or in connection with the administration of cost-plus
contracts." Taxpayer Relief Act of 1997, Pub. L. 105-334, section 1604 (August 5,
1997). These 1997 amendments are retroactive to the effective date of the original
1986 legislation.
The term "adjusted surplus" is defined in section 833(b)(3), along with related
definitions of "adjusted taxable income " and "adjusted net operating loss," and "net
exempt income." There is no statutory definition of the terms "claims incurred" or
"liabilities incurred during the taxable year under cost-plus contracts."
On August 29, 1986, while the Act was still pending, the Joint Committee
released a report "Summary of Conference Agreement on H.R. 3838 (Tax Reform Act
of 1986)" which described the special deduction as follows:
In the case of certain existing tax-exempt organizations providing health
insurance, the agreement provides that these organizations are . . . allowed a
deduction for regular tax purposes (not to exceed taxable income) equal to one
quarter of the year's annual claims and administration expenses less prior year's
surplus.
(Emphasis added.) A similar description was included in a 1992 Senate Print: "The
special deduction exempts from the regular 34-percent corporate tax enough taxable
income each year to maintain reserves equal to 25 percent of the year's health-related
payouts (three month's worth)." S. Prt. 102-119, 102d Cong. 2d Sess. 184 (1992).
(Emphasis added.)
The concept of "three months" of payouts did not originate with the 1986 Tax
Reform Act. The membership standards of the BCBSA require a plan to "maintain
adequate financial resources to protect the interests of its subscribers." Central
Benefits Mutual Insurance Co. at 1426; 1994 GAO Report at 29. At one time, the
reserves standard for Blue Cross specifically required "A Plan's reserves . . . shall be
sufficient at least to meet hospital and operating expenses for a period of three months."
The standard for Blue Shield also required "A Plan's reserves . . . shall be sufficient to
meet medical/surgical and operating expenses for a period of three months." Robert D.

POSTU-144536-09

7

Eilers, Regulation of Blue Cross and Blue Shield Plans (1963), pages 251-252. See
also NAIC Proceedings 1969-1 page 290, describing similar standards at that period.
See also, Robert Cunningham III and Robert M. Cunningham, Jr., The Blues: A History
of the Blue Cross and Blue Shield System (1997), page 215 ("The section created a
tailor-made deduction for those Plans with reserves worth less than three months of
premium income.")
In summary, at the time section 833 was enacted, BCBS organizations were
required by their licenses and membership standards to be organized on a nonprofit
basis and were limited by their licenses to specific territories. As nonprofit organizations
they did not have access to investor capital sources available to stock insurance
companies. While section 501(m) removed the competitive advantage of tax
exemption, the special deduction provided by section 833(b) facilitated the accumulation
of surplus by BCBS organizations which at that time remained nonprofit on the state
level.
I. Whether claims and liabilities that the Taxpayer processes as a "Host" plan
with respect to subscribers of other BCBS plans may be considered "claims
incurred" and "liabilities incurred . . . under cost-plus contracts" for purposes of
the special deduction described in I.R.C. § 833(b)?
This is a fairly straightforward issue that may be resolved by a consideration of
the background, legislative history, and statutory purpose of section 833 and the special
deduction. The Taxpayer's Protest addresses the question more obliquely, arguing that
"The RBC [Risk-Based Capital] instruction makes it clear that the NAIC considers
Program X-type arrangements as ASC/Cost-plus contracts." Protest, page 10.
We do not believe that it is necessary for purposes of this case to determine a
precise definition of "cost-plus" within the meaning of section 833(b), because the
Taxpayer's Program X arrangements do not satisfy the minimal definitional requirement
-- the "cost" is not a liability incurred by the Taxpayer. We believe the issue can be
decided by a simple analysis of the statute. However, due to the significance of this
issue we will address the Taxpayer's NAIC arguments under a separate heading.
The primary issue in this case raises three questions:
May multiple Blue Cross and Blue Shield organizations include the same claim
or liability in the computation of their special deductions under section 833(b)?
Where multiple Blue Cross and Blue Shield plans are involved in the
administration of a claim, which plan may include the claim in the computation of
its special deduction under section 833(b)?
May the Taxpayer include BCBS Program X arrangements in the computation of
its special deduction under section 833(b)?

POSTU-144536-09

8

A. May multiple Blue Cross and Blue Shield organizations include the same claim
or liability in the computation of their special deductions under section 833(b)?
The background and legislative history of section 833 are fairly straightforward
and consistent with the history and legal and economic status of BCBS organizations at
the time of enactment of section 833: The purpose of the special deduction is to allow
geographically restricted, nonprofit organizations to accumulate a working level of
surplus, measured by the annual volume of their claims.
The legislative history and statutory purpose of section 833 are inconsistent with
multiple deductions by multiple BCBS plans with respect to the same provider claim.
"Surplus" or "reserves" are only needed for one payment of a claim, not for each
transfer of funds between BCBS plans during the claim administration process.

B. Where multiple Blue Cross and Blue Shield plans are involved in the
administration of a claim, which plan may include the claim in the computation of
its special deduction under section 833(b)?
The legislative history and statutory purpose of section 833 are directed at a
single entity, the entity subject to tax under section 833. It is claims of that entity that
may be includible in the special deduction.
Where a statute allows a deduction for an item "paid or incurred," the deduction
is only allowable to the person or entity incurring the liability that is being paid. Where
the special deduction under section 833(b) is based upon "claims incurred" and
"liabilities incurred," it can only refer to claims and liabilities of the party claiming the
special deduction.
One ground stated in the Revenue Agent's Report for disallowance of the
Taxpayer's claims is that allowance of the claims would "result in a double deduction,"
because "both the Control/Home Plan and Host Plan ([Taxpayer]) would be including
the same claim in its special deduction." RAR, Government's Position, 2. The
Taxpayer's Protest makes the highly technical argument that "a 'double deduction'
would not occur because two separate taxpayers are involved. The courts have held
that a double deduction is prohibited only if it involves the same taxpayer, and not two
separate taxpayers." Protest, page 17.
The Revenue Agent's Report was using the phrase "double deduction" to
describe a factual situation where two taxpayers are claiming a deduction based upon
the same transaction. It is a fundamental principle of federal income taxation that when
a statute allows a deduction for an item that is "paid or incurred," it is only allowable to
the person incurring the liability that is being paid. Griffin v. Commissioner, 7 B.T.A.
1094 (1927) (petitioner paid interest expense of a corporation); Colston v.
Commissioner, 21 B.T.A. 396 (1930), aff'd sub nom. Colston v. Burnet, 59 F. 2d 867

POSTU-144536-09

9

(D.C. Cir. 1932), cert denied, 287 U.S. 640 (1932) (husband paid taxes and interest on
property owned by wife). Similarly, to be entitled to a deduction for a casualty loss
under section 165, the taxpayer must have been the owner of the property when the
loss was sustained. Draper v. Commissioner, 15 T.C. 135 (1950) (Parents filing joint
returns are not entitled to a deduction for a casualty loss to personal property owned by
their adult daughter, notwithstanding the fact that the daughter was still dependent on
her parents for support).
Deductions depend upon legislative grace. New Colonial Ice Co. v. Helvering,
292 U.S. 435, 440 (1934). In Simon v. Commissioner, 36 B.T.A 184 (1937), a corporate
officer entered into an agreement to pay interest on behalf of the corporation and
claimed a deduction for the amount paid. The Board found that the indebtedness was
solely that of the corporation, and the interest which the taxpayer undertook to pay "was
not interest on his indebtedness, and properly speaking may not as to him be called
interest at all." Id. at 185-186. The Board of Tax Appeals sustained the disallowance of
the deduction:
Congress meant to provide a deduction not of any payment that a
taxpayer may choose to label interest, but only of such as is interest in truth.
Baltimore & Ohio Railroad Co. v. Commissioner, 78 Fed. (2d) 460. It used the
term in its ordinary meaning. Old Colony Railroad Co. v. Commissioner, 284
U.S. 552; Corbett Investment Co. v. Helvering, 75 Fed. (2d) 525. The
assumption by a third person to pay an obligor's interest directly to the obligee
may be a gift or support and maintenance, Colston v. Burnet, 59 Fed. (2d) 867;
certiorari denied, 287 U.S. 640; or alimony, Longyear v. Helvering, 77 Fed. (2d)
116; or rent, Charles R. Holden, 27 B.T.A. 530; or the purchase price of assets,
Automatic Sprinkler Co. of America, 27 B.T.A. 160, deductible or not, as the case
may be. But since the statute expressly classifies the deductions which are
allowable, it is important that the classification be kept clear and not be clouded
by specious use of its terms. [36 B.T.A. at 186.]
In the present case, the Taxpayer has created its own definition of cost-plus,
which requires only that "the 'cost' must be paid under an arrangement in which the
insurance company is a party to the obligation to make a payment." Protest, page 13,
emphasis added. The Taxpayer's watered-down definition eliminates any requirement
that the Taxpayer be a party to the contract with the subscriber. According to the
Taxpayer, it does not need to incur a liability to the subscriber, it only needs to be "a
party to the obligation." In the words of the Board of Tax Appeals, Congress did not
mean to provide the special deduction for any payment that a taxpayer may choose to
label "cost-plus." In order to qualify for the special deduction, a taxpayer must not
merely be "a party to the obligation," it must actually be the party that is liable to the
subscriber for the payment of the claim.

POSTU-144536-09

10

C. May the Taxpayer include BCBS Program X arrangements in the computation
of its special deduction under section 833(b)?
It is not necessary for purposes of this case to determine a precise definition of
"cost-plus" within the meaning of section 833(b), because the Taxpayer's Program X
arrangements do not satisfy the minimal definitional requirement -- the "cost" is not a
liability incurred by the Taxpayer. Under the Program X arrangements that are at issue
in this case, the only BCBS plan that is a party to the arrangement with the policyholder
and the subscribers is the "Home" plan. The Home plan is the plan that makes the
determination whether a claim is allowable. If the services are provided within the
territory of the Home plan, the provider submits the claim to the Home plan and the
Home plan pays the claim. If the services are provided outside the territory of the Home
plan, the provider submits the claim to its local plan, which is considered the "Host"
plan. The Host plan collects the data for the claim and submits it to the Home plan, but
the Home plan is the entity that determines whether the claim is allowable. The Host
plan does not make any payment to a provider until the Home plan makes its
determination and advises the Host plan of the result.
If a claim is disallowed, the provider would look to the subscriber, who has
received services but has not made any payment. If the subscriber feels the claim was
wrongly disallowed, the subscriber would look to the Home plan. The Host plan never
"incurs" a liability. It is merely satisfying a liability incurred by the Home plan.
Materials submitted by the Taxpayer with respect to its Program Y arrangements
are consistent with this description. The Taxpayer submitted a copy of a form contract
between the Taxpayer and an employer group. One of the provisions in the contract
described situations involving "Providers Outside the State of Taxpayer State." The
sample agreement provides that such claims will be processed under the "Program
Card" program. The sample agreement explains that "when members receive covered
health care services within the geographic area served by an on-site Blue Cross and/or
Blue Shield Licensee (“Host Blue”), [Taxpayer] will remain responsible to Employer for
fulfilling [Taxpayer] contract obligations. However, the Host Blue will only be
responsible, in accordance with applicable Program Card Policies, if any, for providing
such services as contracting with its participating providers and handling all interaction
with its participating providers." (Emphasis added.) Similar provisions are included in
the form contracts for the Program Z arrangements. In other words, the Home plan is
the only party with any liability to the policyholder or subscribers and the agreement
confirms it, while absolving the Host plan of any concurrent responsibility. The Host
plan "will only be responsible for contracting with its participating providers and handling
all interaction with its participating providers."
II. May BCBS Program X arrangements be considered "cost-plus" arrangements
for purposes of the special deduction?

POSTU-144536-09

11

We believe the Taxpayer's claims should be disallowed for the reasons stated
above. However, considering the significance of the issue, the balance of this
memorandum will address the Taxpayer's NAIC arguments.
Ultimately we conclude there is no merit to the Taxpayer's NAIC arguments.
However, as noted at the beginning of this memorandum, there are numerous factual
issues regarding all three arrangements described in the claims for refund. Those
factual issues provide independent grounds for disallowing the claims. We do not
address the factual issues in this memorandum because they are generally not within
the purpose of Chef Counsel Advice. No concession is intended by their omission and
no inference should be drawn.
The Protest alleges that the Taxpayer's refund claims were "prompted" by an
internal audit of the Taxpayer's NAIC Annual Statements. It is not clear whether the
audit recommended the reclassification of only the Taxpayer's Program X activity, or if it
also included the so-called "Program Y" arrangements. In any event, for Federal
Income Tax purposes the Taxpayer has reclassified both of those arrangements, along
with its "Program Z" arrangements. But any justification for that reclassification
originated with the Taxpayer's treatment of these transactions on its NAIC Annual
Statements. Accordingly, the Taxpayer's argument is principally based upon the
Accounting Practices and Procedures of the NAIC and the NAIC's Risk-Based Capital
(RBC) standards.
The Taxpayer's NAIC-based arguments depend on three dubious links. First,
that "Administrative Services Contracts" (ASC) as described in the NAIC's Accounting
Practices and Procedures should be considered "cost-plus" contracts for purposes of
section 833(b). Second, that the NAIC's Risk-Based Capital rules equate ASC and
"Fee-for service" arrangements. And third, that the NAIC's Risk-Based Capital rules
consider "Program X-type" arrangements as Fee-for service. According to the
Taxpayer:
"Program X-type" arrangements = Fee-for service = ASC = Cost-plus.
It should be emphasized that the "special deduction" under I.R.C. § 833(b) is
solely a creation of the Internal Revenue Code, for the purpose of allowing nonprofit
Blue Cross and Blue Shield organizations to accumulate "surplus" equal to one-quarter
of their annual claims payments. There is no comparable item in the NAIC Annual
Statement, or in the NAIC Risk-Based Capital Report.
With respect to items of income, expenses, and reserves the NAIC Annual
Statement includes many items that are comparable to items shown on the Federal
Income Tax Return. With respect to the section 833(b) special deduction there is none.
The Taxpayer's attempt to equate ASC arrangements under the NAIC, and cost-plus
arrangements under the I.R.C., is at best inconclusive.

POSTU-144536-09

12

The Taxpayer's Risk-Based Capital Report argument depends on a line-item
description for a particular risk factor. The RBC instructions show that the items
included on that line are separate items. The fact that they are assigned the same risk
factor does not mean they are same type of arrangements. The Taxpayer's attempt to
equate Fee-for service under the NAIC, and ASC under the NAIC, is generally
irrelevant.
"Cost-plus" and the NAIC. This is not the first time a dispute has arisen over
the meaning of the phrase "cost-plus." The NAIC has addressed the issue in three
contexts: NAIC Annual Statement reporting; BCBS financial reporting; and risk-based
capital standards.
When Blue Cross and Blue Shield plans began in the 1930's, they offered one
community rate. All subscribers, both in groups and individuals, paid a uniform rate
regardless of individual health status. General Accounting Office, Health Insurance:
Comparing Blue Cross and Blue Shield Plans With Commercial Insurers GAO/HRD-86110 (July 1986), page 17. When coverage is sold to a particular group, the
"experience" of that group may be different from the community as a whole.
Accordingly, commercial insurance companies began offering "experience-rated"
policies, where premiums are based wholly or partially on the group's health experience.
Id. at 17. In the 1950's, Blue Cross and Blue Shield plans began offering their own
experience-rated products, which they called "cost-plus" since the subscription rates
were based on the group's total claims, plus an administrative charge. Robert
Cunningham III and Robert M. Cunningham, Jr., The Blues: A History of the Blue Cross
and Blue Shield System (1997), pages 97-101.
a. NAIC Annual Statement Instructions. In September, 1983, the NAIC's
Accounting Practices and Procedures Task Force appointed a study group to "review,
define and suggest accounting and reporting procedures for Administrative Services
Only/Cost-Plus and related business as it concerns accident and health benefits." NAIC
Proc. 1986-1 page 187. The study was not directed specifically at BCBS organizations
but considered ASO/Cost-Plus arrangements generally.
Research done by the study group or members of the group confirmed that there
are no consistent definitions for such terms as "cost-plus." Nor is there
consistency in the classification of funding arrangements. Accounting varies
from company to company. [Emphasis added.]
Rather than attempting to resolve the "infinite variations in labeling" for arrangements
that were self-funded or partially self-funded, the Study Group proposed that each
arrangement be divided into "insured" components and "uninsured" components.
For example, the insurance charge contained in a "Cost-Plus/Stop Loss"
agreement would be considered insurance premiums and be reported in the
same manner as category 1 plans [i.e., "Insured" plans]. Administrative fees,

POSTU-144536-09

13

claim reimbursements, and fees relating to the use of insurer funds would be
deemed to fall into category 2 [i.e., "Uninsured-administrative services only"
plans] and reported accordingly. [Id. at 188.]
The Study Group proposed changes to the Instructions to the Annual Statement
which included the following:
12. "Uninsured accident and health plans" are defined as those plans in
which there is no risk to the insurer. For purposes of these instructions, the
following definition applies:
"The definition of 'risk to the insurer' for the purpose of classifying funding
arrangements is the possibility of liability to the insurer due to claims under
accident and health plans."
Uninsured accident and health plans include amounts attributable to the
uninsured portion of partially insured or "combination" plans. Such plans may
include, but are not limited to, plans described as "minimum premium," "costplus/stop-loss" or other similar names. . . .
Amounts related to such uninsured plans must not be reported in
premiums, claims, or the aggregate reserve. . . . [Id. at 200.]
The accounting practices and procedures of the NAIC continued to evolve and
"Uninsured Plans" were further discussed in Statutory Issue Paper No. 47 (SIP 47)
(June 23, 1998) and Statutory Accounting Principles No. 47 (SAP 47) (January 1,
2001). These materials will be discussed below in response to the Taxpayer's
argument.
In summary, the NAIC did not attempt to define "cost-plus" arrangements and
rejected any classification based on the label attached to any particular arrangement.
Instead, the NAIC determined that arrangements should be classified as "insured" or
"uninsured," and a "partially insured" or "combination" arrangement should be broken
into components which would then be classified as insured or uninsured.
b. BCBS Financial Reporting. "Cost-plus" issues arose again following the
announcement in October, 1990, by the West Virginia insurance commissioner that
BCBS of West Virginia was insolvent. This drew the attention of Congress and of the
National Association of Insurance Commissioners. In June, 1991, the NAIC formed a
"Special Committee on Blue Cross Plans," which, among other things, was charged with
"development of improved financial reporting"; "evaluation of needed consumer
protections -- like guaranty funds"; and "the role of the Blue Cross Blue Shield
Association in Plan governance, national accounts, and financial matters." NAIC Proc.
1991-2, page 60; 1994-4, page 85. Meanwhile on the Congressional level the
Chairman of the Permanent Subcommittee on Investigations, Committee on

POSTU-144536-09

14

Governmental Affairs, requested the General Accounting Office to study the BCBS
plans and the BCBS Association. In 1994 the GAO issued a report, Blue Cross and
Blue Shield: Experiences of Weak Plans Underscore the Role of Effective State
Oversight, GAO/HEHS-94-71 (April 1994). The 1994 GAO report reflected the lack of
understanding about the internal arrangements of BCBS plans at that time:
The revelation that several Blues plans were in poor financial condition prompted
fundamental questions about all Blues plans because of the large number of
Americans they insure. Are the plans run by a single corporate headquarters, or
do they each operate as an independent business? How do Blues plans differ
from commercial health insurers? How many Blues plans are in financial trouble
and why? What are the responsibilities of the Blues Association when plans
have financial problems? [Id. at 2.]
The NAIC Special Committee on Blue Cross Plans found that the organization
and regulation of BCBS plans varied significantly from state to state. In many states,
BCBS plans were not subject to the general laws and regulations governing commercial
insurers. The special statutes governing BCBS plans differed considerably, especially
in the areas of financial standards and the level of regulatory authority provided to
regulators. NAIC Proc. 1993-1, page 152. Similarly, the 1994 GAO report found that
"Blues plans differ considerably in organization, operations, and regulation." 1994 GAO
Report, p 34.
In December, 1994, the NAIC Special Committee on Blue Cross Plans issued its
final report. During this same period, the NAIC was developing "risk-based capital"
(RBC) standards for insurance companies. The NAIC Special Committee on Blue
Cross Plans considered risk-based capital standards for BCBS plans but recommended
that the standards should be developed by the specific subcommittee that was working
on risk-based capital initiatives. NAIC Proc. 1992-2, page 160, 1993-3, page 11. In its
final report the Special Committee on Blue Cross Plans repeated its recommendation
that "development of risk-based capital standards for health carriers specifically include
standards for Blue Plans" and noted that the Blue Cross Blue Shield Association had
been developing its own risk-based capital mechanisms in order to monitor its
members. NAIC Proc. 1994-4, p 85.
The final report indicated the Committee had reviewed how BCBS national
accounts are handled, noting that a written description of these programs had been
provided by the Blue Cross Blue Shield Association.
The final report indicated that the Committee had considered recommending the
development of a separate Annual Statement form for BCBS plans but instead a
"Financial Reporting Working Group" was formed which developed "financial reporting
supplements and instructions" for obtaining additional information from Blue Cross/Blue
Shield Plans. Id. at 85, 86. The Working Group indicated that "The supplement was
largely modeled after filings already required of Plans, primarily internal filings required

POSTU-144536-09

15

of Plans by the Blue Cross/Blue Shield Association." NAIC Proc. 1994-4, page 86. The
supplement had three parts:
1. Statement of Operations By Line of Business - Statutory Basis
2. Non-Underwritten Health Benefit Programs - Benefit Payments
3. Interrogatory
The first part of the supplement, showing lines of business, included the
following:
Individual
Group Community
Experience
Cost Plus
National
FEP [Federal Employee Plan]
ASO
Other
The second part of the supplement, regarding "Non-Underwritten Health Benefit
Programs," listed the following:
1. Administrative Services Only Accounts
2. National Accounts and FEP
3. Inter-Plan Bank/Reciprocity
4. Medicare
5. Medicaid
6. CHAMPUS
7. Other Non-Underwritten
The "Definitions" for the supplement distinguished between "Underwritten Lines"
and "Nonunderwritten Lines." Both "Underwritten Lines" and "Nonunderwritten Lines"
had categories regarding "administrative service" arrangements and "national
accounts."
The description for administrative service arrangements for "Underwritten Lines"
was as follows:
Cost Plus/Administrative Services Only
Experience rated groups for which premiums are fully determined retrospectively.
Typically the plan pays the benefits and bills the account for the cost of benefits
and normal retention items. The plan issues a Blue Cross & Blue Shield
identification card, pays the benefits from its bank account, and uses its
contractual payment arrangements with providers in the administration of the
contract. Often these accounts select aggregate and individual stop loss
features for which the cost of coverage is included as part of retention or other

POSTU-144536-09

16

separate charge. This coverage is often purchased by accounts maintaining
employee health benefit plans they believe qualify for the ERISA preemption.
In comparison, administrative service arrangements for "Nonunderwritten Lines" were
described as follows:
ASO: Administrative Services Only. Self-insured groups where the group is at
risk. The plan only provides administrative services, the subscriber identification
cards do not include the Blue Cross and/or Blue Shield trade names or
trademarks, and the benefits are paid using the group's bank account.
Note that at this time, 1994, the Financial Reporting Working Group is distinguishing
between administrative service arrangements that are underwritten, and administrative
service arrangements that are not underwritten. The Working Group uses the phrase
"ASO" in describing both types of arrangements, although the full label for the
underwritten arrangements is "Cost Plus/Administrative Service Only." In contrast, the
only term used for the non-underwritten arrangements is "ASO."
The Working Group report also included descriptions for "National Account"
arrangements that are underwritten, and arrangements that are not underwritten.
Underwritten National Accounts are described as follows:
National Accounts: A group that has employees located in two or more plan
service areas and meets all of the following criteria: (1) is administered by more
than one plan; (2) has a control plan and one or more participating plans; (3)
uses an inter-plan reporting system; and (4) is periodically settled among plans
by use of the equalization process. FEP is excluded from this definition. [There
is a separate description for underwritten FEP. Nonunderwritten FEP is included
in the description of nonunderwritten National Accounts, below.]
For "Nonunderwritten Lines," the description for National Accounts is as follows:
Serviced National Accounts and REP [sic, FEP]: Benefits paid by "service" plans
on National Accounts and FEP. Service plans perform all functions associated
with National Accounts and FEP except the risk assumption function. The
amount of FEP reported under this account category is immaterial.
In summary, it appears that the "cost-plus" arrangements that were offered by
BCBS plans in the early 1990's were underwritten, experience-rated or retrospectivelyrated products, characterized by the issuance of a BCBS card, the use of funds from the
plan's bank account, and the use of the plan's contractual payment arrangements with
providers. The NAIC distinguished these underwritten "cost-plus" arrangements from
"administrative services only" arrangements. The NAIC also distinguished underwritten
"cost-plus" arrangements from underwritten and nonunderwritten "National Accounts

POSTU-144536-09

17

arrangements. No type of National Accounts arrangement was ever considered "costplus."
c. Risk-Based Capital standards. "Risk-Based Capital" issues are not unique
to BCBS organizations and RBC standards were being developed during the same
period that the Special Committee on Blue Cross Plans was conducting its study. As
noted above, the Special Committee recommended that the risk-based capital
standards that the NAIC was developing for health carriers should specifically include
standards for BCBS plans.
The Blue Cross Blue Shield Association "observed, with great interest" the NAIC
work on risk-based capital, which "led BCBSA to create a team to develop a proposed
formula that could be used by the NAIC as a starting point in developing a health RBC
formula." NAIC Proc. 1993-4, pages 518, 519. In October, 1993, the BCBSA presented
its proposed formula to the NAIC.
The proposal by the BCBSA noted that the NAIC's formula for life and health
insurers:
does not specifically consider risk characteristics of large portions of Plans'
revenue base (and probably of other health carriers'), including Administrative
Services Contracts (ASC), Cost-Plus and Federal Employee Health Benefits
Program (FEHBP) lines of business. While these lines constitute risk business,
the risk to the health entity is less than most other types of prospectively rated
business because revenue from these products is retrospectively determined.
[NAIC Proc., 1993-4 at 519-520.]
***
Major characteristics of ASC/Cost-Plus business include: issuance of carrier ID
cards and membership materials, access to participating providers and
associated discounts, if any, conversion coverage rights for subscribers, and
retrospectively determined revenue.
***
To the extent self-funded groups utilizing ASC/Cost-Plus products, are unable to
fund their claim obligations, the carriers, no longer acting solely as administrators
as in ASO arrangements, are at risk for fulfilling claims obligations in the event
the group is unable to meet its revenue funding obligation.
Although ASC/Cost-Plus arrangements are at risk, the carrier's risk is
substantially less than traditional health insurance because the risk of trend
variation has been transferred to the group via the retrospectively determined
revenue. [Id. at 520.]

POSTU-144536-09

18

The BCBSA proposal recommended a separate category for "ASC/Cost-Plus", with a
risk factor of 0.5%. The BCBSA did not include any category for "national accounts"
arrangements and did not show any risk factor for national accounts. Id. at 523.
The NAIC continued to work on its RBC standards after the Special Committee
on Blue Cross Plans issued its final report in 1994. The current RBC standards will be
discussed below as part of the response to the Taxpayer's argument.
In summary, in the context of NAIC Annual Statement reporting, when the NAIC
first considered "cost-plus" type arrangements, it rejected any analysis based on the
label of the arrangement and instead determined that arrangements should be classified
as "insured" or "uninsured," even to the point of breaking an arrangement into
components and classifying each component as insured or uninsured.
In the context of BCBS financial reporting, the NAIC initially used the phrase
"cost-plus" to describe an arrangement that was classified as insured. The
arrangement included the following features:
"Experience rated groups for which premiums are fully determined
retrospectively."
"Typically the plan pays the benefits and bills the account for the cost of benefits
and normal retention items."
"The plan issues a Blue Cross & Blue Shield identification card, pays the benefits
from its bank account, and uses its contractual payment arrangements with
providers in the administration of the contract."
"Often these accounts select aggregate and individual stop loss features for
which the cost of coverage is included as part of retention or other separate
charge."
The description used by the NAIC for BCBS financial reporting is similar to the
description used by the BCBSA in its risk-based capital formula, where it described the
major characteristics of ASC/Cost-Plus business to include:
"issuance of carrier ID cards and membership materials"
"access to participating providers and associated discounts, if any"
"retrospectively determined revenue."
"Cost-plus" -- the Taxpayer's definition. In its Protest, the Taxpayer
acknowledges that Congress did not define the term "cost-plus contract" when it

POSTU-144536-09

19

amended section 833 in 1997. The Protest asserts "the term has a well-understood
meaning in the insurance industry." Protest, page 13. However, rather than citing any
industry definition, the Taxpayer offers its own version of the term:
Cost-plus contracts have three essential features. First, the "cost" must be paid
under an arrangement in which the insurance company is a party to the
obligation to make a payment. By contrast, "cost" is not involved under an ASO
plan because the participant is the only party that pays or funds the obligation.
Second, in the context of I.R.C. § 833(b) the "cost" must relate to heath-related
claim payments (other than those that are underwritten and qualify as insurance).
The third feature of cost-plus contracts is that the insurance company receives
reimbursement for the claims, "plus" a fee to cover any expenses and profit.
Taxpayer's Program X plans satisfy each of these criteria and are commonly
understood to be cost-plus arrangements.
"Cost-plus" -- the Taxpayer's references to NAIC accounting materials. As
noted above, the Taxpayer's refund claims were prompted by an internal audit of the
Taxpayer's NAIC Annual Statements. Accordingly, the Taxpayer's argument is
principally based upon the Accounting Practices and Procedures of the NAIC and the
NAIC's Risk-Based Capital standards.
The Taxpayer argues that the Accounting Practices and Procedures of the NAIC
distinguish between Administrative Services Only (ASO) arrangements and
Administrative Services Contracts (ASC), and that the "Health Risk Based Capital"
instructions make a similar distinction. Ultimately, the Taxpayers argument is based
upon the line description of a "form template" used in the NAIC's Risk-Based Capital
Report:
The section also includes a separate line requiring a charge of one percent
applied to "Medical costs paid through ASC arrangements (Including Fee-forservice received from other health entities." This RBC instruction makes it clear
that the NAIC considers Program X-type arrangements as ASC-Cost-plus
contracts. [Protest, pages 9-10.]
Contrary to the Taxpayer's assertion, ("This RBC instructions makes it clear . . .")
neither the line entry nor the instructions make any reference to "Program X"
arrangements. The RBC materials will be discussed under a later heading.
The Taxpayer's distinction between ASO and ASC is based upon the NAIC's
Statement of Statutory Account Principles No. 47 (SAP 47) (January 1, 2001), which is
quoted in the Protest as follows:
Under an ASO plan, claims are paid from a bank account owned and funded
directly by the uninsured plan sponsor; or, claims are paid from a bank account
owned by the reporting entity, but only after the reporting entity has received

POSTU-144536-09

20

funds from the uninsured plan sponsor that are adequate to fully cover the claim
payments. Under an ASC plan, the reporting entity pays claims from its own
bank accounts, and only subsequently receives reimbursement from the
uninsured plan sponsor. [Protest, page 8, boldface and italics in the Protest, not
in the original.]
SAP 47 is entitled "Uninsured Plans" and is based on Statutory Issue Paper No.
47 (SIP 47), also entitled "Uninsured Plans," which was finalized June 23, 1998. The
material quoted in the Protest first appeared in SIP 47, in the following paragraph:
For purposes of this issue paper, uninsured accident and health plans,
including HMO administered plans, and uninsured property and casualty plans
(collectively referred to as uninsured plans) are defined as plans for which a
reporting entity as an administrator, performs administrative services such as
claims processing for a third part that is at risk, and accordingly, the administrator
has not issued an insurance policy, regardless of whether an identification card is
issued. In the case of uninsured accident and health plans, the administrator
may arrange for the provision of medical services through a contracted or
employed provider network. The plan (whether insured by another reporting
entity or self insured) bears all of the insurance risk, and there is no possibility of
loss or liability to the administrator caused by claims incurred related to the plan.
The administrator, however, may be subject to credit risk with regard to the risk
bearing entity. An uninsured accident and health plan may be either an ASO
[Administrative Services Only] plan or an ASC [Administrative Services Contract]
plan. Under an ASO plan, claims are paid from a bank account owned and
funded directly by the uninsured plan sponsor; or, claims are paid from a bank
account owned by the reporting entity, but only after the reporting entity has
received funds from the uninsured plan sponsor that are adequate to fully cover
the claim payments. Under an ASC plan, the reporting entity pays claims from its
own bank accounts, and only subsequently receives reimbursement from the
uninsured plan sponsor. No arrangement where the reporting entity receives a
capitated payment for providing medical services to a third party shall qualify as
an insured plan.
SAP 47 uses the same language, with the difference that the first sentence refers to
"this statement" rather than "this issue paper."
SIP 47 was issued by the NAIC to "provide guidance on the recording and
reporting of transactions related to uninsured plans"; SAP 47 "establishes statutory
accounting principles for all uninsured plans." SIP 47, par. 1; SAP 47, par. 1. SAP 47
provides:
5. The administrator's statement of operations shall exclude all income and
expenses related to claims, losses, premiums, and other amounts received or
paid on behalf of uninsured ASO or uninsured ASC plans. . . .

POSTU-144536-09

21

11. . . . Administrators shall not record aggregate reserves, claim/loss reserves,
or liabilities (except for Medicare or similarly structured cost based
reimbursement contracts) for any other claim costs paid by the administrator on
behalf of uninsured plans. [Emphasis added.]
SIP 47 and SAP 47 represent the further development of the principles set forth
in the 1986 changes to the Annual Statement instructions, described above, regarding
"insured" and "uninsured" arrangements. While the Taxpayer's quotation from SAP 47
describes differences between ASO arrangements and ASC arrangements, both of the
arrangements described in SAP 47 are considered "uninsured." Note that the emphasis
of the NAIC has been on whether arrangements are insured or uninsured, rather than
on the label used by the parties to the arrangement. Thus, the Financial Reporting
Working Group of the Special Committee on Blue Cross Plans had used the phrase
"Cost Plus/ASO" to describe an arrangement that was considered "underwritten." The
BCBSA used the phrase "Cost Plus/ASC" to describe a similar arrangement in its riskbased capital formula. Both of those arrangements had multiple features that are not
included in the description of an "ASC" in SAP 47. The most that can be derived from
SAP 47 is that it describes an ASC which is not fundamentally distinguishable from an
ASO and in fact SAP 47 treats both arrangements as uninsured. It cannot be
concluded from SAP 47 that any arrangement that might be described as an ASC must
therefore be considered a "cost -plus" arrangement.
"Cost-plus" -- TAM 9803003. As noted above, the original version of section
833 only referred to "claims incurred" and did not include the language "liabilities
incurred . . . under cost-plus contracts." The Protest notes that "examining agents
interpreted the term 'claims incurred' to include only claims incurred under insurance
policies," referring to a case pending "shortly before the 1997 Relief Act." Protest, page
15.
It is probably more accurate to say that agents interpreted the term "claims
incurred" to refer to claims under insured arrangements, since the phrase "claims
incurred" in the health insurance industry is the equivalent of "losses incurred" for
property and casualty insurers. In general, the NAIC is only concerned with insurance
activities. Insurers are only required to maintain loss reserves with respect to insurance
transactions. Accordingly, the statute's use of the phrase "claims incurred" implies
insured transactions, since that is the phrase used in the insurance industry for
transactions that are treated as insured transactions on the NAIC Annual Statement.
The phrase "claims incurred" is not a broad generic term that includes claims of any
kind.
It should be noted that during this same time period -- shortly before the 1997
Relief Act -- the NAIC was considering "guidance on the recording and reporting of
transactions related to uninsured plans." (SIP 47.) To the extent the NAIC was
considering excluding such transactions from Annual Statement reserves, it would be

POSTU-144536-09

22

reasonable to conclude that such items should not be included in the section 833(b)
special deduction. If an item was not considered a "claim incurred" for Annual
Statement purposes, it should not be considered a "claim incurred" for purposes of
section 833(b).
As the Protest points out, section 833 was amended in 1997, retroactively, to
include the phrase "liabilities incurred . . . under cost-plus contracts." See Taxpayer
Relief Act of 1997, Pub. L. 105-334, section 1604 (August 5, 1997). Shortly thereafter,
as the Protest points out, the IRS issued a Technical Advice Memorandum concluding
that "cost-plus" contracts are included in claims incurred under section 833(b)(1)(A)(i).
TAM 9803003 (September 26, 1997).
Technical Advice Memoranda are not precedent, I.R.C. § 6110(k)(3), although
courts have noted that they "do reveal the interpretation put upon the statute by the
agency charged with the responsibility of administering the revenue laws.” Hanover
Bank v. Commissioner , 369 U.S. 672, 686 (1962). See Rowan Cos. v. United States,
452 U.S. 247, 261 n.17 (1981); Estate of Cristofani v. Commissioner, 97 T.C. 74, 84 n.5
(1991). A request for technical advice involves both the IRS and the taxpayer and the
taxpayer has input into the facts presented in the request. See Rev. Proc. 97-2, 1997-1
C.B. 486, Section 8. Accordingly, while the TAM cited by the Taxpayer in the present
case may not be cited as legal precedent, the facts recited in the TAM are an indication
of the type of transactions that were considered "cost-plus" by BCBS organizations at
the time of the amendment of section 833.
The Protest does not quote the TAM. The facts, as stated in the TAM, are as
follows:
Taxpayer, an “existing Blue Cross or Blue Shield organization” within the
meaning of section 833(c)(2), is under examination by the Service for Year 1 and
Year 2. For those years, Taxpayer paid claims and established claims reserves
with respect to a variety of health benefit products. These products included (1)
prepaid service benefit contracts that represent Taxpayer's traditional insurance
products, and (2) cost-plus contracts which differ from the traditional product in
the manner in which they are financed. Taxpayer also performed services
pursuant to administrative services only contracts.
Note that the Taxpayer in the TAM established claims reserves for "traditional insurance
products" and for "cost-plus contracts." Accordingly, at that time taxpayers were
treating "cost-plus" arrangements as insured business. The Taxpayer in the TAM also
entered into "administrative services only" contracts but apparently did not include these
arrangements in its reserves.
The TAM distinguishes the "cost-plus" contracts based on "the manner in which
they are financed." Specifically, the TAM notes:

POSTU-144536-09

23

Taxpayer's duties under a cost-plus contract include: (1) establishing a
membership record for the group members; (2) providing identification cards and
applications to subscribers; (3) receiving applications for late entrants and
underwriting such applications in accordance with standard underwriting
guidelines; (4) providing managed benefit services; (5) receiving claims and
processing payments in accordance with the plan's terms; (6) administering
subrogation, reimbursement, and coordination of benefits, with subrogation
recoveries being shared proportionately among Taxpayer and the group
(Taxpayer receives recoveries allocable to stop-loss coverage); (7) paying claims
from Taxpayer's bank account; (8) providing members a conversion policy when
application is timely made upon termination of enrollment; (9) paying claims in
excess of the stop-loss amount set forth in the contract; and (10) a variety of
other reporting and servicing duties.
In return, Taxpayer is paid the following amounts under the cost-plus contracts:
(1) the amount of benefit payments, or claims, paid by Taxpayer for subscribers;
(2) administrative fees for services provided by Taxpayer; (3) fees for conversion
coverage costs; (4) stop-loss insurance amounts; (5) various taxes, licenses, and
fees; and certain programming charges related to the particular programming
requirements. Taxpayer bills the group for the administrative fees, conversion
costs, and stop-loss premium on a regular basis.
The TAM describes the Taxpayer's method of computing the special deduction
as follows:
The deduction was computed taking into account W dollars of liabilities incurred
under cost-plus contracts in Year 1, and X dollars in Year 2. No amounts were
included for administrative services only contracts in computing the special
deduction.
Finally, the TAM notes the 1997 amendment of section 833 that added "cost-plus
contracts" to the computation of the special deduction and concludes:
Because the contracts in question are cost-plus contracts, the liabilities incurred
during the taxable year under these contracts are included in claims incurred
under section 833(b)(1)(A)(i) in determining the special deduction under section
833(b).
It should be emphasized that the "cost-plus" contracts described in the TAM are
very similar to the underwritten "Cost Plus/Administrative Services Only" arrangements
described in the 1994 financial reporting supplement for BCBS plans prepared by the
Financial Reporting Working Group of the Special Committee on Blue Cross Plans, and
in the description of ASC/Cost Plus arrangements by the BCBSA in its risk-based
capital formula. In all three cases, the plan issues an identification card, subscribers
receive services directly from health-care providers without making any payment, the

POSTU-144536-09

24

plan pays the providers from plan funds, and the plan then bills the account for the cost
of benefits. Note also that both the cost-plus arrangement described by the Financial
Reporting Working Group and by the TAM included a stop-loss feature, while both the
arrangement described by the Working Group and by the BCBSA were experiencerated. Both the arrangement described by the BCBSA and by the TAM allowed
subscribers to convert from group to individual coverage.
Finally, note that the Taxpayer in the TAM established claims reserves for
its "cost-plus contracts" but not for its ASO arrangements, and that the Taxpayer in the
TAM did include its "cost-plus" business in computing the section 833(b) deduction, but
did not include ASO contracts.
In summary, the NAIC first used the phrase "Cost-Plus/ASO" in 1994 to describe
"underwritten" cost-plus arrangements, as opposed to arrangements that were
considered nonunderwritten, which were described by the single term "ASO." During
this same period, the BCBSA used the phrase "ASC/Cost-Plus" to describe an
arrangement similar to the NAIC's "Cost-Plus/ASO" arrangement, and the BCBSA
similarly contrasted its "ASC/Cost-Plus" with "ASO arrangements."
Presently, the NAIC uses the terms "ASO" and "ASC" to describe two types of
arrangements that are considered "uninsured." To the extent the term "ASC" was at
one time used to describe a "cost-plus" arrangement, it was used by the BCBSA to
describe an arrangement that was considered insurance at the time. Accordingly, the
fact that the NAIC now uses the term "ASC" to describe an arrangement that is
considered uninsured does not mean that such an arrangement should be considered
"cost-plus."
NAIC Risk-Based Capital Rules. Current NAIC Risk-Based Capital materials
regarding ASO and ASC arrangements generally follow the descriptions of the NAIC
accounting materials. There is no definition or discussion of "National Account"
arrangements or "National Account-type" arrangements and no inference can be drawn
from the RBC line entry description for "Fee-for service" items.
"Risk-based capital (RBC)" is described by the NAIC as "a method of measuring
the minimum amount of capital appropriate for a reporting entity to support its overall
business operations in consideration of its size and risk profile." National Association of
Insurance Commissioners, Risk-Based Capital Forecasting, Health, 2008 (2008 NAIC
Health, Risk-Based Capital Report, Including Overview and Instructions for Companies,
as of December 31, 2008), page i. It should be emphasized that, unlike the NAIC
Annual Statement and the Federal Income Tax Return, Risk-Based Capital is not
concerned with the determination of income in any way.
The NAIC's RBC Report distinguishes five categories of risk: Asset Risk Affiliates; Asset Risk - Other; Underwriting Risk; Credit Risk; and Business Risk. Id.
"Premium" in the Underwriting Risk category "does not include receipts under

POSTU-144536-09

25

administrative services only (ASO) contracts; or administrative services contracts
(ASC); or any nonunderwritten business." Page 17.
The risks associated with ASO and ASC arrangements are reported as
"Business Risk" under the subcategory "Non-Underwritten and Limited Risk." Thus, the
RBC Report is consistent with the NAIC accounting materials in the sense that ASO
and ASC arrangements are treated as uninsured.
As the Protest notes, the risk charge required by the RBC Report for the
administrative expenses of both ASO and ASC arrangements is the same, 2%. A
different risk charge is required for ASC claims payments, 1%, which reflects the risk
that the administrative expenses for the ASC arrangement will be "insufficient to absorb
the full outlay required and for the recovery of ASC claims payments." Page 30.
The Taxpayer's argument regarding Program X arrangements is based
principally on the following line entry for the Business Risk section of the RBC Report:
Factor
(10) Medical costs paid through ASC arrangements
(Including Fee-for service received from other health entities)
0.010
The risk charge for this line is 1%. From this the Protest concludes "This RBC
instruction makes it clear that the NAIC considers Program X-type arrangements as
ASC/Cost-plus contracts." Page 10.
However, there is no description or definition in the RBC Report instructions
regarding Program X or Program X-type arrangements. Nor is there any definition of
"Fee-for service received from other health entities." It should be noted the instructions
discuss ASO and ASC arrangements in the first three paragraphs of the "NonUnderwritten and Limited Risk" subcategory, but a separate fourth paragraph reads in
full:
The RBC requirement for fee-for service revenue received from other reporting
entities is also 1 percent.
In other words, while the line entry combines ASC claims payments with Fee-for
service received from other health entities, in the instructions they are treated as two
separate items.
There is nothing in the paragraphs describing ASO and ASC arrangements that
"makes it clear" that the NAIC considers Fee-for service revenue arrangements as
ASC/Cost-plus arrangements. It is true the RBC Report requires the same risk charge
of 1% for ASC claims payments and for Fee-for service revenue. But by the Taxpayer's
logic, ASC expenses should be excluded from the special deduction because they are
subject to the same risk charge of 2% as ASO expenses.

POSTU-144536-09

26

The RBC Report instructions and line entry description add nothing, prove
nothing, and are no more relevant or conclusive than the NAIC accounting materials.
Summary. We believe that an objective review of the treatment of "cost-plus"
arrangements by the NAIC, by the BCBSA, and by the IRS, establishes that much more
is required than being a mere "party to the obligation to make a payment." The only
feature that the NAIC's current description of "Administrative Services Contracts" (ASC)
has in common with arrangements that have been considered "cost-plus," is the fact
that "the reporting entity pays claims from its own bank accounts, and only
subsequently receives reimbursement from the uninsured plan sponsor." But, in the
NAIC accounting materials, an ASO arrangement may also pay claims out of the
administrator's own bank accounts. The only difference between an ASO arrangement
and an ASC arrangement, from the perspective of the NAIC, is the timing of the transfer
of funds from the policyholder to the BCBS plan. In an ASO arrangement, the BCBS
plan receives the funds before it makes a payment from its account. In an ASC
arrangement, the BCBS plan does not receive funds from the policyholder until after it
has paid the claim. The NAIC does not consider this difference significant and treats
both arrangements as uninsured. We do not believe that this single feature is sufficient
to classify an Administrative Services Contract as a "cost-plus" contract for purposes of
section 833(b).
NAIC accounting materials may have some relevance in the sense that the NAIC
Annual Statement and the Federal Income Tax Return both include a determination of
income. But the NAIC's Risk-Based Capital Rules serve a completely different purpose:
"measuring the minimum amount of capital appropriate for a reporting entity to support
its overall business operations." The fact that separate items on the RBC Report are
subject to the same risk charge does not establish that they are legally-equivalent
arrangements, with the same legal responsibilities.

This writing may contain privileged information. Any unauthorized disclosure of
this writing may undermine our ability to protect the privileged information. If disclosure
is determined to be necessary, please contact this office for our views.

POSTU-144536-09

27

If you have any questions, please call Charles Maurer at (617) 565-7838.

DAVID N. BRODSKY
Associate Area Counsel

By: _____________________________
Charles W. Maurer
Senior Attorney (Boston)
(Large & Mid-Size Business)
cc:

Roland Barral, Area Counsel (Financial Services)
Peter Graziano, Deputy Area Counsel (IP)

